DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action in reply to the application 16680386 filed on 11/11/2019.
Claims 1 – 20 currently pending and have been examined.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of tracking and attribution of advertisements for unstructured supplementary service data banking, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, and 11 includes the following limitations:
 1. A computer-implemented method for real-time tracking and attribution of advertisements for unstructured supplementary service data banking, the unstructured supplementary service data banking comprises USSD financial transactions or mobile transactions across multiple verticals, 

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
 processor
Communications device
Telecommunication network channels
a computer
These additional elements are not indicative of integration into a practical application because:
Regarding the processor, communications device, telecommunication network channel and computer, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of processor, communications device, telecommunication network channel and computer are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of processor, communications device, telecommunication network channel and computer are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of processor, communications device, telecommunication network channel and computer are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1 – 5, 7 – 9, 11 – 15, 17 – 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20110202402 – Fowler et al. hereinafter as FOWLER in view of US PG Pubs 20140074604 – Castillo et al. hereinafter as CASTILLO

Regarding Claim 1 and 11:
FOWELER discloses:
1. A computer-implemented method for real-time tracking and attribution of advertisements for unstructured supplementary service data banking, the unstructured supplementary service data banking comprises USSD  financial transactions (transaction data, para. 0017) or mobile transactions across multiple verticals(customer groups, para. 0018)the computer-implemented method comprising:  
enabling, at a tracking and marketing system with a processor,(analyzing, para. 0018) integration of one or more telecommunication network channels(website, para. 0066), a plurality of banking partners(merchant, para. 0067) and a plurality of application servers, (application para. 0025)wherein the one or more telecommunication network channels(website, para. 0066), the plurality of banking partners(merchant, para. 0067) and the plurality of application servers are integrated in real-time( para. 0038) through a communication network; 
receiving, at the tracking and marketing system with the processor, (analyzing, para. 0018)  a first set of data associated with the plurality of subscribers, wherein the plurality of subscribers is associated with one or more communication devices(communications device, para. 0093), wherein the first set of data is received with facilitation of the one or more telecommunication network channels and the plurality of banking partners(merchant, para. 0067) in real-time(real time, para. 0038); 
obtaining, at the tracking and marketing system with the processor, a second set of data associated with the plurality of subscribers(customers, para. 0015), wherein the second set of data is received with facilitation of the plurality of banking partners(merchants, para. 0015) in real-time; 
fetching, at the tracking and marketing system with the processor, a third set of data associated with the plurality of subscribers, wherein the third set of data is fetched from the plurality of application (applications, para. 0025) servers based on activities (Behavior, para. 0078) of the plurality of subscribers in real-time through the one or more communication devices;(communications device, para. 0093) 
enabling, at the tracking and marketing system with the processor, (analyzing, para. 0018)  tracking of the subscriber of the plurality of subscribers associated with corresponding communication devices of the one or more communication devices based on the corresponding plurality of subscriber transactions(log, para. 0087), wherein the subscriber is tracked based on the corresponding plurality of subscriber transactions in real-time; (real time, para. 0038);
creating, at the tracking and marketing system with the processor, (creating, para. 0089) the one or more marketing campaigns (campaign, para. 0089) for the identified subscriber of the plurality of subscribers associated with the corresponding plurality of subscriber transactions (transaction data, para. 0017)based on the analyzed first set of data, the second set of data, and third set of data, wherein the one or more marketing campaigns (campaign, para. 0089) are created in real-time(real time, para. 0038); 
triggering, at the tracking and marketing system with the processor, initialization of the one or more marketing campaigns (marketing program, para. 0019) on the one or more communication devices based on a pre- defined criterion (predetermined customer behavior, para. 0019), wherein the pre-defined criterion is associated with the plurality of banking partners(merchant, para. 0067), and the one or more telecommunication network channels(website, para. 0066) based on the identified subscriber of the plurality of subscribers, wherein the one or more marketing campaigns are triggered in the real-time; (real time update of transaction information, para. 0020) 
displaying, at the tracking and marketing system with the processor, (claim 6, para. 0066) one or more advertisements associated with the one or more marketing campaigns based on identified subscriber of the plurality of subscribers, wherein the one or more advertisements are displayed on the one or more communication devices, (impressions, para. 0030) wherein the one or more advertisements are displayed on the one or more communication devices in real-time,(real-time, para. 0030) wherein the tracking and marketing system provides tracking attribution for the unstructured supplementary service data banking(transaction data, para. 0017), wherein the tracking and marketing system facilitates attribution of the one or more marketing campaigns for the plurality of banking partners(merchant, para. 0067).
FOWLER does not explicitly disclose:
analyzing, at the tracking and marketing system with the processor, the first set of data, the second set of data, and the third set of data based on one or more machine learning algorithms, wherein the analysis is performed based on training of a machine learning model, wherein analysis is performed based on one or more patterns to identify and track a subscriber of the plurality of subscribers and corresponding plurality of subscriber transactions, wherein the analysis of the first set of data, the second set of data, and the third set of data is done in real- time; 
identifying, at the tracking and marketing system with the processor, a match of the subscriber of the plurality of subscribers and the corresponding plurality of subscriber transactions for initialization of one or more marketing campaigns, wherein the match of the subscriber and the corresponding plurality of subscriber transactions is identified in real-time;
CASTILLIO teaches:
analyzing, at the tracking and marketing system with the processor,(tracking , para. 0029) the first set of data, the second set of data, and the third set of data based on one or more machine learning algorithms(machine learning, para. 0030), wherein the analysis is performed based on training of a machine learning model(training and updating modeling data, para. 0029), wherein analysis is performed based on one or more patterns(behavior, para. 0030) to identify and track a subscriber of the plurality of subscribers and corresponding plurality of subscriber transactions, wherein the analysis of the first set of data, the second set of data, and the third set of data is done in real- time; 
identifying, at the tracking and marketing system with the processor, a match (para. 0016) of the subscriber of the plurality of subscribers and the corresponding plurality of subscriber transactions for initialization of one or more marketing campaigns(transaction / campaign, para. 0009 and 0010), wherein the match of the (para. 0016)subscriber and the corresponding plurality of subscriber transactions(behavior, para. 0029) is identified in real-time(real time , para. 0016);
It would be obvious to one of ordinary skill in the art for FOWLER’s method of analyzing financial transaction with different groups of merchants and customer to utilize CASTILLO’s method of training a machine learning model to track patterns in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery.( para. 0002)



Regarding Claim 2 and 12:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER discloses:
wherein the advertising system with the processor connects with the one or more telecommunication network channels through the communication network, wherein the first set of data corresponds to a subscriber data, wherein the subscriber data is received through the one or more telecommunication network channels, wherein the subscriber data comprises name data(name, para. 0088), age data, gender(gender para. 0023), locations data(address, para. 0023), contact number data(phone number, para. 0023), email address data(address, para. 0088), communication device information(device, id, para. 0088), call behavior analytics(reporting, para. 0045), subscriber communication state(size and frequency of purchase, para. 0045), subscriber relationship status(relation ship para. 0101), subscriber active services(para. 0091), network address,(para. 0088) and date of birth(date of birth, para. 0023).

Regarding Claim 3 and 13:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER discloses:
wherein the second set of data corresponds to a subscriber transaction data, wherein the subscriber transaction data comprises banking partner name, (name, para. 0088) banking partner code(operator identifier, para. 0088), transaction amount(transaction information, para. 0088), transaction identity (transaction card number, para. 0088), transaction date,(date, para. 0088) transaction time, (time, para. 0088), transaction requests(payment method, para. 0088), types of transaction,(method, para. 0088) and item purchased,(merchanise identifier, para. 0088) wherein the communication network provides a medium for the plurality of subscribers to connect with the tracking and marketing system through the one or more communication devices.(POT Device, para. 0087)

Regarding Claim 4 and 14:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER does not disclose:
wherein the third set of data corresponds to the activities of the plurality of subscribers based on the plurality of applications servers through the one or more communication devices, wherein the third set of data comprises subscriber surfing data, subscriber applications data,  subscriber demographic data, subscriber technology interests, subscriber language data, application preference data, customer transaction data , and subscriber clicks data.
CASTILLO discloses:
wherein the third set of data corresponds to the activities of the plurality of subscribers based on the plurality of applications servers through the one or more communication devices, wherein the third set of data comprises subscriber surfing data (social and behavior data, para. 0029), subscriber applications data, platform, para. 0010) subscriber demographic data(demographic, para.0010), subscriber technology interests(i.e. sports related items para. 0010), subscriber language data(language, para. 0014), application preference data(like data, para. 0017), customer transaction data, para. 0046), and subscriber clicks data.(impression data, para. 0030)

It would be obvious to one of ordinary skill in the art for FOWLER’s method of analyzing financial transaction with different groups of merchants and customer to utilize CASTILLO’s method of utilizing subscriber data in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery.( para. 0002)


Regarding Claim 5 and 15:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER does not disclose:
further comprising creating, at the tracking and marketing system with the processor, the machine learning model to perform analysis of the first set of data, the second set of data, and the third set of data, wherein the machine learning model is trained based on the one or more patterns to identify and track the subscriber of the plurality of subscribers from the analyzed first set of data, second set of data, and third set of data.
CASTILLO teaches:
further comprising creating, at the tracking and marketing system with the processor, the machine learning model (model, para. 0029) to perform analysis of the first set of data, the second set of data, and the third set of data, wherein the machine learning model(model, para. 0029) is trained (learn, para. 0030) based on the one or more patterns to identify and track the subscriber of the plurality of subscribers from the analyzed first set of data, second set of data, and third set of data. (data, para. 0030)

It would be obvious to one of ordinary skill in the art for FOWLER’s method of analyzing financial transaction with different groups of merchants and customer to utilize CASTILLO’s method of training a machine learning model to track patterns in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery.( para. 0002)



Regarding Claim 7 and 17:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER does not disclose:
further comprising receiving, at the tracking and marketing system with the processor, a set of rules, wherein the set of rules is received from a server based on one or more inputs of an administrator , wherein the one or more inputs comprises optimal time for marketing campaign, optimal marketing model , optimal banking balance, optimal season for marketing, and optimal tariff mark, wherein the set of rules can be modified by the administrator in real-time.

CASTILLO teaches:
further comprising receiving, at the tracking and marketing system with the processor, a set of rules, wherein the set of rules is received from a server based on one or more inputs of an administrator(administrative interface, para. 0041), wherein the one or more inputs comprises optimal time for marketing campaign, optimal marketing model(effectiveness, para. 0043), optimal banking balance(increase decrease ad buys based on campaign and target, para. 0031), optimal season for marketing(time of day, para. 0031) , and optimal tariff mark, wherein the set of rules(condition, para. 0029 can be modified by the administrator in real-time.

It would be obvious to one of ordinary skill in the art for FOWLER’s method of analyzing financial transaction with different groups of merchants and customer to utilize CASTILLO’s method of an admin adjusting elements of the campaign in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery. ( para. 0002)

Regarding Claim 8 and 18:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER does not disclose:
8. The computer-implemented method as recited in claim 1, further comprising customizing, at the tracking and marketing system with the processor, the one or more marketing campaigns for the identified subscriber of the plurality of subscribers associated with the corresponding plurality of subscriber transactions based on the one or more inputs by the administrator, wherein the one or more marketing campaigns are customized in real-time.
CASTILLO teaches:
further comprising customizing, at the tracking and marketing system with the processor, the one or more marketing campaigns for the identified subscriber of the plurality of subscribers associated with the corresponding plurality of subscriber transactions(transaction, para. 0045) based on the one or more inputs by the administrator,(UI manager, interactive access to marketing campaign, para. 0042 and 0043) wherein the one or more marketing campaigns are customized in real-time.(real-time para. 0042)

It would be obvious to one of ordinary skill in the art for FOWLER’s method of analyzing financial transaction with different groups of merchants and customer to utilize CASTILLO’s method of an admin input adjusting elements of the campaign in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery. ( para. 0002)


Regarding Claim 9 and 19:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER discloses:
each of the plurality of subscriber is identified and tracked based on analysis done by the machine learning model for initiating the one or more marketing campaigns, wherein the one or more marketing campaigns comprise advertisement goals(goals para. 0031) of the plurality of banking partners and the one or more telecommunication network channels, wherein the advertisement goals are targets(goals para. 0031) wished to achieve by the plurality of banking partners (para. 0031)and the one or more telecommunication network channels(website, para. 0066), wherein each of the plurality of subscriber is identified and tracked for the one or more marketing campaigns in real-time.(real-time para. 0068)


Claims 6, 10, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20110202402 – fowler et al. hereinafter as FOWLER in view of US PG Pubs 20140074604 – Castillo et al. hereinafter as CASTILLO in further view of US PG Pubs 20080262925 – Kim et al. hereinafter as KIM

Regarding Claim 6 and 16:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
Fowler discloses:
further comprising generating, at the tracking and marketing system with the processor, a plurality of groups associated with the plurality of subscribers based on analyzed (analyzing, para. 0018) first set of data, second set of data, and third set of data using the plurality of subscriber transactions, (transaction data, para. 0017)
wherein the plurality of groups is guided to the plurality of banking partners and the one or more telecommunication network channels through the communication network, wherein each of the plurality of groups is generated and sent in real-time. ( para. 0038)
FOWLER / CASTILLO does not disclose:
wherein the plurality of subscriber transactions comprises subscriber transactions for purchase, subscriber transactions for loan, subscriber transactions for mortgage, and subscriber transactions for banking, 
KIM teaches:
wherein the plurality of subscriber transactions comprises subscriber transactions for purchase, subscriber transactions for loan(loan, para. 0314), subscriber transactions for mortgage(mortgages, para. 0314), and subscriber transactions for banking(transaction para. 0315), 
It would be obvious to one of ordinary skill in the art for FOWLER / CASTILLO’s method of analyzing financial transaction with different groups of merchants and customer to utilize KIM’s method subscriber input in real time as this would allow FOWLER to improve and apply predictive analytics to determine audience for ad delivery. ( para. 0002)

Regarding Claim 10 and 20:
FOWLER / CASTILLO discloses the limitation of claim 1 and 11
FOWLER / CASTILLIO discloses :
the identified and tracked subscriber of the plurality of subscribers associated with the corresponding one or more communication devices receives the one or more advertisements(coupon, para. 0033) based on the one or more marketing campaigns, wherein the one or more advertisements(coupon, para. 0033) are displayed on the plurality of communication devices based on the analysis (analyzing, para. 0018) of the first set of data, the second set of data, and the third set of data, wherein the plurality of banking partners, (merchant, para. 0067) the one or more telecommunication network channels(website , para. 0066)
FOWLER does not disclose:
the administrator are alerted based on the pre-defined criterion for initiation of the one or more marketing campaigns, wherein the pre-defined criterion comprises end of transaction session, end of online banking session, end of offline banking session, end of short message service, end of voice call, and end of short message service data.
KIM discloses:
the administrator are alerted(notification, para. 0215) based on the pre-defined criterion for initiation of the one or more marketing campaigns, wherein the pre-defined criterion comprises end of transaction session(complete, para. 0215), end of online banking session, end of offline banking session, end of short message service(para. 0319), end of voice call, and end of short message service data. (para. 0319)


It would be obvious to one of ordinary skill in the art for FOWLER / CASTILLO’s method of analyzing financial transaction within a marketing campaign to utilize KIM’s method of input data  and alerts to administrators in order to further improve ad delivery for audiences . ( para. 0002)

CONCLUSION
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        




                                                                                                                                                                                                   /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681